Citation Nr: 0619892	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  97-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to April 
1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran does not currently have a hearing loss disability.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection for Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  In order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. § 1131; Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The veteran claims to have a hearing loss disability as a 
result of noise exposure due to his duties as a weapons 
instructor while in service.  His service medical records 
indicate that he was routinely exposed to hazardous noise, 
and his military discharge certificate shows that he received 
a commendation for rifle competitions.  His claim is, 
therefore, supported by evidence of an in-service injury.  
The medical evidence indicates, however, that he does not 
currently have a diagnosis of a hearing loss disability as 
defined in 38 C.F.R. § 3.385.  Hickson, 12 Vet. App. at 253.

His most recent audiometric examination prior to separation 
from service was conducted in June 1989, and showed his 
hearing acuity to be normal based on puretone decibel 
thresholds.  A VA audiometric examination in May 1993 showed 
his hearing acuity to be within normal limits.  Although 
testing in August 1996 revealed a bilateral hearing loss 
disability, the hearing loss was attributed to otitis media.  
He was to be retested in two weeks, following middle ear 
treatment, but there is no indication that further testing 
was completed.  He was again evaluated in April 1999 and the 
initial testing showed a hearing loss, but the audiologist 
found that the results were only fairly reliable and could be 
better than shown.  After repeated instructions and 
retesting, the veteran's hearing was within normal limits.

VA provided the veteran a VA audiometric examination in 
November 2005 for the expressed purpose of determining 
whether he currently has a hearing loss disability.  The 
examiner referenced VA audiometric testing completed in June 
1999 and December 2000 that showed the veteran's hearing to 
be normal.  Testing in November 2005 again showed his hearing 
to be normal.  The preponderance of the medical evidence 
shows, therefore, that the veteran does not have a hearing 
loss disability as defined in 38 C.F.R. § 3.385.  The 
assertions of the veteran and his ex-wife of him having a 
hearing loss disability are not probative because although 
they are competent to provide evidence of observable 
symptoms, they are not competent to provide evidence of a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For these reasons the Board finds that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for hearing loss.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) 
(the benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is 
not applicable if the preponderance of the evidence is 
against the claim).
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in November 2003 and July 2005.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that VA would 
obtain on his behalf.  The Board finds, therefore, that VA 
has fulfilled its duty to inform the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159.

Although the notices were sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because entitlement to service connection 
has been denied, any question regarding the assigned rating 
or effective date is moot and any deficiency in the notice 
content is not prejudicial to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified, conducted a hearing, and 
provided him VA audiometric examinations.  All development 
requested in the Board's prior remands has been completed.  
Although the evidence indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), there is no indication that his claimed hearing loss 
was considered in determining his entitlement to SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (VA is obligated to obtain the SSA records if the 
veteran is receiving SSA disability benefits for the same 
disability for which he is claiming service connection).  The 
Board finds, therefore, that VA's failure to obtain the SSA 
records is not prejudicial to the veteran.  He has not 
indicated the existence of any other evidence that is 
relevant to his claim, and the Board finds that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


